DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.	Applicant’s election without traverse of Invention I (with no species election), claims 1-7, in the reply filed on 5/23/2022 is acknowledged.  Claims 10-20 have been canceled and claims 21-30 have been added.  Claims 1-9 and 21-30 are now pending.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 30 recites “vehicle panel” while “panels for military vehicles” found in page 22, line 23.

6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 1, 3, 21, 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, the phrase “highly aligned” needs to be defined.  
In claim 21, the phrases “fast thermal diffusion” and “high thermal conductivity” need to be defined.  
In claim 25, the phrases “high strength” and “high tensile modulus” need to be defined.  
In claim 26, the phrase “thin film” needs to be defined.  
8.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “polyethylene”, and the claim also recites “low density polyethylene”, “high density polyethylene”, and “ultra-high molecular weight polyethylene” which are the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim Rejections - 35 USC § 102/103

11.	Claims 1-3, 6, 7, 21-23, 25, 26 and 30 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Kuczynaki et al. (US 2014/0217574).
Kuczynaki et al. disclose a composition containing a polymer and a thermally conductive filler such as boron nitride at loading levels up to 40 vol% (reads on between 10 and 40 wt%), therein the composite material may be heated and extruded to align both the polymer chains and filler ([0067]).
The limitations of claims 2 and 3 can be found in Kuczynaki et al. at [0067], where it discloses the polyethylene.
The limitations of claim 6 can be found in Kuczynaki et al. at [0067], where it discloses the up to 40 vol%.
Claims 7, 21, 22 and 25 are inherent properties based on the substantially the same components as claimed.
The limitations of claim 23 can be found in Kuczynaki et al. at [0021], where it discloses the multilayer stack.
The limitations of claim 26 can be found in Kuczynaki et al. at [0026], where it discloses the slicing into pads.
The limitations of claim 30 can be found in Kuczynaki et al. at Figure 1, where it discloses the chip stack (reads on freestanding structure).

12.	Claims 1-7, 21-23, 25-27 and 30 are rejected under 35 U.S.C. 103(a) as obvious over Mathur et al. (US 2016/0368182).
Mathur et al. disclose a high thermal conductivity and high heat capacity oriented ultrahigh molecular weight polyethylene (UHMWPE) product containing an additive such as graphene, wherein the UHMWPE was oriented by hot stretching (reads on highly aligned) (claims 1, 10 and 11).
However, Mathur et al. is silent on the amount of the additive.
The relative amount will determine the properties (thermal conductivity and heat capacity) of the composite, increasing the amount of the additive would increase the thermal conductivity and heat capacity.  The case law has held that “a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation”.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to achieve the relative amount of the additive via the routine optimization process and thereby obtain the present invention.
The limitations of claims 2 and 3 can be found in Mathur et al. at claim 1, where it discloses the UHMWPE.
The limitations of claims 4 and 5 can be found in Mathur et al. at claim 10, where it discloses the graphene.
The limitations of claim 6 can be found in Mathur et al. by routine optimization.
Claims 7, 21, 22 and 25 are inherent properties based on the substantially the same components as claimed.
The limitations of claim 23 can be found in Mathur et al. at [0034], where it discloses the multiple layers.
The limitations of claim 26 can be found in Mathur et al. at [0034], where it discloses the film and fiber.
The limitations of claim 27 can be found in Mathur et al. at [0029], where it discloses the stretch ratio of 30 to 250.
The limitations of claim 30 can be found in Mathur et al. at [0047], where it discloses the building constructions (reads on freestanding structure).

13.	Claims 8, 9, 24, 28 and 29 are rejected under 35 U.S.C. 103(a) as obvious over Mathur et al. (US 2016/0368182) in view of Es Van et al. (US 2010/0064404).
The disclosure of Mathur et al. is adequately set forth in paragraph 12 and is incorporated herein by reference.
However, Mathur et al. is silent on the application in ballistic resistance, armor, article of clothing, cover, or blanket, unattached to or juxtaposed with the fabric, and the material disposed over an inert substrate.
Es Van et al. disclose a ballistic resistant sheet comprising a stack of at least 4 monolayers, each monolayer containing unidirectionally oriented reinforcing fibres (such as highly-drawn polyethylene fibres), and a matrix material, and further comprising a ceramic or metal face (reads on inert substrate), to be molded into article (protective garment such as a bullet resistant vest (reads on armor) or a hard insert (reads on unattached to the fabric) (claims 1, 5, 9 and 10, [0024], [0032], [0044]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the composite material from Mathur et al. in the various applications disclosed by Es Van et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762